         Case 1:17-cr-00600-NRB Document 98 Filed 05/11/20 Page 1 of 1
                           UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
                                   UNITED STATES COURTHOUSE
                                        500 PEARL STREET
                                       NEW YORK, NY 10007

   NAOMI REICE BUCHWALD                                                               (212) 805-0194
UNITED STATES DISTRICT JUDGE


                                                                                  May 11, 2020

Robert J. Hantman
Hantman & Associates
1120 Avenue of the Americas
New York, NY 10036

                          RE: United States v. William McFarland
                                     17 Cr. 600 (NRB)

Dear Mr. Hantman:

           This afternoon, after Mr. McFarland’s petition for compassionate release was ripe
for review and after chambers inquired last Thursday as to whether the Court should expect
any further submissions and was informed that no further filing by counsel would be made, a
filing was made stating that the petition was withdrawn without prejudice. While the Court
recognizes that it has no power to compel a petitioner to proceed with an application, this
obvious effort to avoid a negative result cannot go without comment. The Government’s
response was filed on April 28, 2020 and ample time passed before today for petitioner to reply
or withdraw his petition. To wait until today was simply unprofessional. Like my colleagues,
the undersigned has recognized the time sensitivity of applications for compassionate release
and thus has always been ready to act when the thirty (30) day exhaustion period has
expired. This case was no different. Hence, the outreach to counsel last Thursday and the
existing full draft of an opinion. There are enough pressures on everyone at this time without
having to work on a matter that a party chooses to pull after the matter is ripe for decision and
is obviously on the Court’s radar.

                                                    Very truly yours,



                                                    ___________________________
                                                    Naomi Reice Buchwald
                                                    United States District Judge

Cc:    AUSA Kristy Greenberg
       U.S. Attorney’s Office
       Southern District of New York
       One St. Andrew’s Plaza
       New York, NY 10007
